
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 4786
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 10, 2010
			Received
		
		
			March 26 (legislative
			 day, March 25), 2010
			Read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To provide authority to compensate Federal
		  employees for the 2-day period in which authority to make expenditures from the
		  Highway Trust Fund lapsed, and for other purposes.
	
	
		1.Compensation and ratification
			 of authority
			(a)Compensation for
			 Federal employeesAny Federal employees furloughed as a result of
			 the lapse in expenditure authority from the Highway Trust Fund after 11:59 p.m.
			 on February 28, 2010, through March 2, 2010, shall be compensated for the
			 period of that lapse at their standard rates of compensation, as determined
			 under policies established by the Secretary of Transportation.
			(b)Ratification of
			 essential actionsAll actions taken by Federal employees,
			 contractors, and grantees for the purposes of maintaining the essential level
			 of Government operations, services, and activities to protect life and property
			 and to bring about orderly termination of Government functions during the lapse
			 in expenditure authority from the Highway Trust Fund after 11:59 p.m. on
			 February 28, 2010, through March 2, 2010, are hereby ratified and approved if
			 otherwise in accord with the provisions of the Continuing Appropriations
			 Resolution, 2010 (division B of
			 Public Law
			 111–68).
			(c)FundingFunds
			 used by the Secretary to compensate employees described in subsection (a) shall
			 be derived from funds previously authorized out of the Highway Trust Fund and
			 made available or limited to the Department of Transportation by the
			 Consolidated Appropriations Act, 2010 (Public Law 111–117) and shall be
			 subject to the obligation limitations established in such Act.
			(d)Expenditures
			 from Highway Trust FundTo permit expenditures from the Highway
			 Trust Fund to effectuate the purposes of this section, this section shall be
			 deemed to be a section of the Continuing Appropriations Resolution, 2010
			 (division B of Public Law 111–68), as in effect on
			 the date of the enactment of the last amendment to such Resolution.
			
	
		
			Passed the House of
			 Representatives March 10, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
